Citation Nr: 0431276	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  00-18 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee osteonecrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On June 30, 2004, the Board remanded the case for additional 
development to include an examination to assess the veteran's 
service-connected right knee disability.  The veteran 
underwent VA examination in August 2004 and in an addendum 
the examiner noted that the veteran's claims file had been 
reviewed.  The claims folder was returned to the Board before 
the RO considered these examination findings.  These 
findings, the findings of a July 2002 VA examination, and the 
Board's instructions to address possible higher or separate 
ratings under alternative rating criteria must be considered 
by the RO and, if the claim is denied, addressed in a 
supplemental statement of the case.  As the veteran has not 
waived such consideration, the case must be remanded again 
for appropriate development.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, this matter is REMANDED for the following:  

After completion of any additional 
development deemed necessary, the RO 
should review the issue on appeal.  The 
RO should consider whether higher or 
separate ratings are warranted under any 
alternative rating criteria, to include 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261.  All applicable laws and 
regulations should be considered, 
including VAOPGCPREC 23-97.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


